Case 1:18-cv-06619-ILG-JO Document 18 Filed 03/13/19 Page 1 of 1 PageID #: 59



UNITED STATES DISTRICT COURT                                                 Civil Conference
EASTERN DISTRICT OF NEW YORK                                                 Minute Order

Before: James Orenstein                                                      Date:          3/13/2019
        U.S. Magistrate Judge                                                Time:          2:00 p.m.

                      Rudy Florencio, et al. v. Flor Azteca Deli & Grocery Inc., et al.
                                        18-CV-6619 (ILG) (JO)

Type of Conference: Initial

Appearances: Plaintiffs         Leonor H. Coyle

               Defendants       John H. Thompson, Arianna Guardiola (pending admission)

Scheduling: The next pretrial conference will be held on June 12, 2019, at 9:30 a.m.

Summary: I will enter a separate case management and scheduling order that reflects the deadlines
set forth in the parties' joint discovery plan.

                                                                                 SO ORDERED

                                                                                        /s/
                                                                                 James Orenstein
                                                                                 U.S. Magistrate Judge
